Title: Account with St. Mary’s Seminary, [8 January 1806–7 June 1806]
From: 
To: 


                    
                        [8 January–7 June 1806]
                    
                    
                        Dr: Madisson for Mr. Thomas [sic] Payne Todd.
                        
                            
                            8
                            for
                            1 pair of shoes, December
                            
                            
                        
                        
                            January
                            
                            
                            28 y/p $
                             2.
                            
                        
                        
                            
                            ”
                            ”
                            mending a velvet Pantaloon
                             1.31
                            
                        
                        
                            
                            ”
                            ”
                            attendance to Genty’s
                            
                            
                        
                        
                            
                            
                            
                            Philosophical Exhibition
                              .60
                            
                        
                        
                            
                            ”
                            ”
                            Wanostrocht’s grammar
                             1.
                            
                        
                        
                            
                            ”
                            ”
                            Young’s Dictionary
                             3.50
                            
                        
                        
                            
                            11
                            ”
                            1 pair of shoes,
                             2.
                            
                        
                        
                            
                            14
                            ”
                            Ruddimant’s Rudiment,
                              .50
                            
                        
                        
                            
                            20
                            ”
                            fleury’s Catechism,
                              .50
                            
                        
                        
                            
                            25
                            ”
                            1 pair of shoes
                             2.
                            
                        
                        
                            
                            ”
                            ”
                            mending ditto
                              .75
                            
                        
                        
                            
                            ”
                            ”
                            Murray’s Exercises
                              .75
                              14.91
                        
                        
                            Fevrier
                            5
                            ”
                            mending Clothes
                              .81
                            
                        
                        
                            
                            ”
                            ”
                            ½ yd. flannel,
                              .50
                            
                        
                        
                            
                            18
                            ”
                            1 pair of gallowses,
                             1.
                               2.31
                        
                        
                            March
                            1
                            ”
                            Telemaque,
                             1.33
                            
                        
                        
                            
                            ”
                            ”
                            Pornis Dictionary
                             1.
                            
                        
                        
                            
                            ”
                            ”
                            Boyer’s Dictionary
                             4.
                            
                        
                        
                            J/A
                            8
                            ”
                            Sheridan’s improved,
                             1.
                            
                        
                        
                            To./⟨qtr⟩11.
                            ”
                            
                            mending Clothes
                              .72
                            
                        
                        
                            
                            
                            ”
                            Top yellow & foxed boots
                             5.75
                        
                        
                            
                            14.
                            ”
                            Introduction to english
                            
                            
                        
                        
                            
                            
                            
                            reader,
                              .62 ½
                            
                        
                        
                            
                            ”
                            ”
                            mending shoes,
                              .75
                            
                        
                        
                        
                            
                            21.
                            ”
                            engleash reader,
                             1.
                            
                        
                        
                            
                            26.
                            ”
                            mending shoes,
                              .75
                              16.⟨92 ½⟩
                        
                        
                            April
                            16
                            ”
                            mending clothes,
                              .75
                            
                        
                        
                            
                            ”
                            ”
                            16¼ yd: Florentine
                            10.15½
                            
                        
                        
                            
                            ”
                            ”
                            2½ yd: Linen,
                              .93
                            
                        
                        
                            
                            ”
                            ”
                            Silk, thread, Buttons & Twist
                             1.50
                            
                        
                        
                            
                            ”
                            ”
                            making a Spencer & 1 Short coat
                             4.50
                            
                        
                        
                            
                            ”
                            ”
                            making Two Pantaloons
                             3.
                            
                        
                        
                            
                            ”
                            ”
                            1 pair of Shoes on the fist. & mending ditto
                             2.12 ½
                              22.9⟨4⟩
                        
                        
                            
                            18
                            ”
                            2 pairs of Shoes / April the 25,
                            
                            
                        
                        
                            May
                            
                            
                            & may 10th,
                             4.
                            
                        
                        
                            
                            ”
                            ”
                            mending ditto,
                              .75
                            
                        
                        
                            
                            ”
                            ”
                            mending Clothes,
                              .43 ½
                            
                        
                        
                            
                            4
                            ”
                            7 ¾ yd. Nankin for 2
                            
                            
                        
                        
                            June
                            
                            
                            Pantaloons,
                             2.33 ½
                            
                        
                        
                            
                            ”
                            ”
                            Linen thread & making,
                             4.25
                            
                        
                        
                            
                            ”
                            ”
                            1 ¼ yd: Dimety Coloured, for 2 Jackets,
                             1.87 ½
                            
                        
                        
                            
                            ”
                            ”
                            making the two Jackets
                             3.
                            
                        
                        
                            
                            ”
                            ”
                            1 ¼ yd: White Dimety
                             1.87 ½
                            
                        
                        
                            
                            ”
                            ”
                            making Two Jackets
                             3.
                            
                        
                        
                            
                            7
                            ”
                            Private french Master 6 Months
                            
                            
                        
                        
                            
                            
                            
                            Tuition,
                            
                              24.
                        
                        
                            
                            ”
                            ”
                            Washing Six Months
                             9.
                            
                        
                        
                            
                            ”
                            ”
                            mending Linen Stockings &c:
                             3.
                              33.52
                        
                        
                            
                            
                            for
                            Doctor’s Fees,
                             4.
                            
                        
                        
                            
                            
                            ”
                            Postage,
                              .92
                               4.92
                        
                        
                            
                            ”
                            ”
                            Six Months Boarding & Tuition
                            
                            
                        
                        
                            
                            
                            
                            in advance,
                            
                             100.
                        
                        
                            
                            
                            ”
                            Paper, Slates & Quills
                            
                            3.
                        
                        
                            
                            
                            
                            
                            
                            $222.53 ½
                        
                    
                